Citation Nr: 0200952	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-09 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2001 rating 
decision by the Pittsburgh, Pennsylvania RO, which denied 
service connection for a hearing disability.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  The claims file contains no evidence demonstrating that 
the veteran suffered from hearing loss or tinnitus in 
service, or that he has received treatment or been diagnosed 
with hearing loss or tinnitus following service.


CONCLUSION OF LAW

Hearing loss and tinnitus were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there was a significant 
change in the law prior to the current appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom . Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In this case, the RO has had an opportunity to consider the 
veteran's claim subsequent to enactment of the VCAA, and the 
veteran and his representative have had the opportunity to 
make argument to the RO and Board since the enactment of the 
new law.  The Board determines that the law does not preclude 
the Board from proceeding to an adjudication of the veteran's 
claim without first remanding the claim to the RO, as the 
requirements of the new law have essentially been satisfied.  
In this regard, the Board notes that by virtue of the 
September 2001 Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative 
have been advised of the information and evidence necessary 
to substantiate the claim.  Further, the veteran has not 
identified any outstanding, existing evidence that is 
necessary for adjudication of the matter on appeal.  Under 
these circumstances, the Board finds that the claim is ready 
to be considered on the merits.  

The veteran claims entitlement to service connection for 
hearing loss and tinnitus.  
On his claim form, dated in February 2001, he indicates that 
he began having hearing loss and tinnitus problems in 
September 1954.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  Moreover, where a veteran served 90 days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  In addition, service 
connection may be granted for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered part of the original condition.  
38 C.F.R. § 3.310(a).

Furthermore, it should be pointed out that hearing acuity is 
not considered impaired for purposes of an award of service 
connection unless audiometric test results, including speech 
recognition scores, have reached a certain level.  The 
provisions of 38 C.F.R. § 3.385 (2001) provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

In deciding claims for VA benefits, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).

The Board has reviewed the evidence of record and finds that 
entitlement to service connection for the claimed conditions 
is not warranted in this case.  The Board notes that the 
veteran's separation examination from service in December 
1954 was negative for subjective complaints or objective 
findings of hearing loss or tinnitus.  Indeed, the veteran 
himself has not reported any treatment for or diagnosis of a 
hearing loss disability or tinnitus in service.  Nor has he 
reported any service trauma (e.g., acoustic trauma) which may 
have lead to a hearing loss disability or tinnitus.  In 
addition, there is no evidence showing that the veteran was 
treated for hearing loss or tinnitus following service or 
that he has a current diagnosis of hearing loss or tinnitus.  
In fact, after careful review of all the evidence, the Board 
found no indication that the veteran has ever been treated, 
complained of, or has been diagnosed with hearing  loss or 
tinnitus, other than as stated on the formal claim. The RO 
properly informed the veteran of the evidence needed to 
substantiate his claim and invited him to submit information 
regarding when and where he has received treatment for his 
claimed disability.  However, none was submitted.  
Furthermore, in a Report of Contact, dated June 2001, the 
veteran indicated that he did not have or know of any other 
source of evidence to substantiate his claim.  Therefore, 
since there is no present or outstanding evidence in the 
claims file indicating that the veteran incurred hearing loss 
or tinnitus in service, or that his military service resulted 
in such disability, and given that he has provided no 
information to VA which would indicate that further 
assistance would aid in substantiating his claim, his claim 
must be denied.

In conclusion, since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply, and service connection for hearing loss and tinnitus 
is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for hearing loss and 
tinnitus is denied.



		
	T.M. SALARI
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

